Citation Nr: 0100437	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from June 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a 
September 1997 rating decision of the Department of Veterans Affairs (VA) 
Houston, Texas Regional Office (RO).


ORDER TO VACATE

On October 6, 2000, the Board issued a decision which denied the veteran's 
claim seeking entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  While the case was being decided by the Board, 
the veteran submitted a request to present his arguments at a hearing on 
appeal before a hearing officer at the RO.  

The Board may vacate an appellate decision when a veteran is denied due 
process of law.  38 U.S.C.A. 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
20.904 (2000).  Failure to provide the veteran an opportunity to have a 
hearing as requested constitutes a denial of due process of law.  See 38 
C.F.R. 20.904(a)(3) (2000).  Accordingly, the October 2000 decision of the 
Board as to the issue of entitlement to an increase (compensable) 
disability rating for bilateral hearing loss must be vacated, and a new 
decision will be entered as if the October 2000 decision by the Board had 
never been issued.



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals
 


